                                                                                                 E-FILED
                                                                       Tuesday, 23 July, 2019 10:23:52 AM
                                                                            Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                               SPRINGFIELD DIVISION

 DANIEL R. LOZIER, II,

                             Plaintiff,
    vs.

 QUINCY UNIVERSITY CORPORATION
 and BRIAN HOLZGRAFE,

                Defendants.                           Case No.: 3:18-cv-03077-SEM-TSH
 BRIAN HOLZGRAFE,

                             Counter-Plaintiff,

   vs.

 DANIEL R. LOZIER, II,
                                                          JURY TRIAL DEMANDED
                         Counter-Defendant.

                                ANSWER TO COUNTERCLAIMS

          NOW COMES Plaintiff/Counter-Defendant, DANIEL R. LOZIER, II, by and through his

undersigned attorneys, and for his Answer to Defendant/Counter-Plaintiff Brian Holzgrafe’s

Counterclaims against Plaintiff/Counter-Defendant Daniel R. Lozier, II, states as follows:

                                          INTRODUCTION

          1.    Counter-Defendant denies the allegations contained in Paragraph 1 of Counter-

Plaintiff’s Counterclaims.

                                   JURISDICITON AND VENUE

          2.    Counter-Defendant admits the allegations contained in Paragraph 2 of Counter-

Plaintiff’s Counterclaims.




                                            Page 1 of 6
       3.      The allegations in Paragraph 3 of Counter-Plaintiff’s Counterclaims are legal

conclusions requiring no response. In the event an answer is required, Counter-Defendant denies

the allegations contained in Paragraph 3 of Counter-Plaintiff’s Counterclaims.

                                              PARTIES

       4.      Counter-Defendant admits the allegations contained in Paragraph 4 of Counter-

Plaintiff’s Counterclaim.

       5.      Counter-Defendant admits the allegations contained in Paragraph 5 of Counter-

Plaintiff’s Counterclaim. Counter-Defendant further states that Counter-Plaintiff suspended him

from the Quincy University (“QU”) Men’s Tennis Program on April 12, 2017 and was forced to

complete the remainder of the academic semester at QU online from a remote location off the QU

campus.

                                   COUNT I - DEFAMATION

       6.      Counter-Defendant incorporates his answers to Paragraphs 1 through 5 of Counter-

Plaintiff’s Counterclaims as if fully set forth herein.

       7.      Counter-Defendant denies the allegations contained in Paragraph 7 of Counter-

Plaintiff’s Counterclaims.

       8.      Counter-Defendant has insufficient knowledge to admit or deny the allegations

contained in Paragraph 8 of Counter-Plaintiff’s Counterclaims and therefore denies the same.

Counter-Defendant further states that the allegations contained in Paragraph 8 of Counter-

Plaintiff’s Counterclaims are completely irrelevant to this cause and must be stricken pursuant to

Fed. R. Civ. Pro. 12(f).




                                             Page 2 of 6
       9.      The allegations in Paragraph 9 of Counter-Plaintiff’s Counterclaims are legal

conclusions requiring no response. In the event an answer is required, Counter-Defendant denies

the allegations contained in Paragraph 9 of Counter-Plaintiff’s Counterclaims.

       10.     The allegations in Paragraph 10 of Counter-Plaintiff’s Counterclaims are legal

conclusions requiring no response. In the event an answer is required, Counter-Defendant denies

the allegations contained in Paragraph 10 of Counter-Plaintiff’s Counterclaims.

       11.     The allegations in Paragraph 11 of Counter-Plaintiff’s Counterclaims are legal

conclusions requiring no response. In the event an answer is required, Counter-Defendant denies

the allegations contained in Paragraph 11 of Counter-Plaintiff’s Counterclaims.

       WHEREFORE, Counter-Defendant respectfully requests that Counter-Plaintiff’s request

for attorneys’ fees in his prayer for relief of Count I be stricken because attorneys’ fees are not

permitted on a defamation claim, that Count I of Counter-Plaintiff’s Counterclaims be dismissed

with prejudice, that Counter-Defendant be paid his costs and expenses, including reasonable

attorneys’ fees, and for such other relief as the court deems just and proper.

                   COUNT II – FALSE LIGHT/INVASION OF PRIVACY

       12.     Counter-Defendant incorporates his answers to Paragraphs 1 through 11 of

Counter-Plaintiff’s Counterclaims as if fully set forth herein.

       13.     The allegations in Paragraph 13 of Counter-Plaintiff’s Counterclaims are legal

conclusions requiring no response. In the event an answer is required, Counter-Defendant has

insufficient knowledge to admit or deny the allegations contained in Paragraph 13 of Counter-

Plaintiff’s Counterclaims and therefore denies the same.




                                            Page 3 of 6
       14.     The allegations in Paragraph 14 of Counter-Plaintiff’s Counterclaims are legal

conclusions requiring no response. In the event an answer is required, Counter-Defendant denies

the allegations contained in Paragraph 14 of Counter-Plaintiff’s Counterclaims.

       15.     The allegations in Paragraph 15 of Counter-Plaintiff’s Counterclaims are legal

conclusions requiring no response. In the event an answer is required, Counter-Defendant denies

the allegations contained in Paragraph 15 of Counter-Plaintiff’s Counterclaims.

       WHEREFORE, Counter-Defendant respectfully requests that Counter-Plaintiff’s request

for attorneys’ fees in his prayer for relief of Count II be stricken because attorneys’ fees are not

permitted on a false light/invasion of privacy claim, that Count II of Counter-Plaintiff’s

Counterclaims be dismissed with prejudice, that Counter-Defendant be paid his costs and

expenses, including reasonable attorneys’ fees, and for such other relief as the court deems just

and proper.

                                 AFFIRMATIVE DEFENSES

       1.      Further answering and as an affirmative defense, Counter-Defendant states that

Counter-Plaintiff has failed to state claims upon which relief can be granted.

       2.       Further answering and as an affirmative defense, Counter-Plaintiff cannot establish

a causal connection between any damages as alleged and any improper conduct on the

part of Counter-Defendant.

       3.      Further answering and as an affirmative defense, Counter-Defendant states that the

allegations contained in Counter-Plaintiff’s counterclaims are barred by the statute of limitations.

       4.      Further answering and as an affirmative defense, Counter-Defendant states that the

allegations contained in Counter-Plaintiff’s counterclaims are barred by the doctrines of estoppel

and laches.



                                            Page 4 of 6
       5.      Further answering and as an affirmative defense, Counter-Defendant states that the

allegations contained in Counter-Plaintiff’s counterclaims are barred by the doctrine of waiver.

       6.      Further answering and as an affirmative defense, Counter-Defendant states that

Counter-Plaintiff’s counterclaims are barred by the doctrine of unclean hands.

       WHEREFORE, having fully answered Counter-Plaintiff’s Counterclaims, Counter-

Defendant, DANIEL R. LOZIER, II, prays that Counter-Plaintiff’s requests for attorneys’ fees in

his prayer for relief in Count I and Count II of his Counterclaims be stricken, that the

Counterclaims be dismissed with prejudice, that Counter-Defendant be paid his costs and

expenses, including reasonable attorneys’ fees, and for such other relief as the court deems just

and proper.

                 COUNTER-DEFENDANT DEMANDS TRIAL BY JURY.

                                                     Respectfully submitted,

                                                     DANIEL R. LOZIER, II,
                                                     Plaintiff/Counter-Defendant

                                                     By: /s/ Patrick J. Sheehan, III
                                                                     One of His Attorneys

Attorneys for Plaintiff/Counter-Defendant:
Patrick J. Sheehan, III | #6317916 | jr@sheehanlaw.net
William P. Sheehan | #6327880 | wps@sheehanlaw.net
SHEEHAN & SHEEHAN, LAWYERS, P.C.
1215 South 4th Street
Springfield, IL 62703
(217) 544-0701

Donald M. Craven | #6180492 | don@cravenlawoffice.com
DONALD M. CRAVEN, P.C.
1005 North 7th Street
Springfield, IL 62702
(217) 544-1777




                                           Page 5 of 6
                                   CERTIFICATE OF SERVICE

       I hereby certify that on July 23, 2019, I filed an ANSWER TO COUNTERCLAIMS with

the Clerk of the Court using the electronic filing system (CM/ECF) which will send notification

of such filing to the following:

 Denise Baker-Seal, #6255589                      Lance T. Jones, #6188153
 BROWN & JAMES, P.C.                              HeplerBroom, LLC
 Richland Plaza I, 525 W. Main St., Ste. 200      4340 Acer Grove Drive
 Belleville, Illinois 62220-1547                  Springfield, IL 62711
 Ph: 618-235-5590                                 Telephone: (217) 528-3674
 Fax: 618-235-5591                                Facsimile: (217) 528-3964
 Email: dseal@bjpc.com ; dowens@bjpc.com          ltj@heplerbroom.com
 Attorney for Defendant Quincy University         Attorney for Counter-Plaintiff Holzgrafe
 Corporation

 Donald M. Craven                                 John E. Cassidy, III
 DONALD M. CRAVEN, P.C.                           CASSIDY & MUELLER
 1005 N. Seventh St.                              323 Commerce Bank Bldg.
 Springfield, IL 62702                            416 Main St.
 dmcraven@aol.com                                 Peoria, IL 61602
 Attorney for Plaintiff/Counter-Defendant         jcassidy@cassidymueller.com
                                                  Attorney for Defendant Holzgrafe


                                                 /s/ Patrick J. Sheehan, III




                                            Page 6 of 6
